Citation Nr: 0724697	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-28 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy, to 
include as secondary to service-connected post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1972 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the claims file was eventually transferred to 
the Detroit, Michigan RO.


FINDINGS OF FACT

1.  The evidence of record demonstrates that cardiomyopathy 
is not related to active service.

2.  The evidence of record demonstrates that cardiomyopathy 
was not due to or aggravated by service-connected post 
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Cardiomyopathy was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for cardiomyopathy, to include as 
secondary to service-connected PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand adjudication of the 
veteran's claim, a May 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, certain cardiovascular diseases may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran claims entitlement to service connection for 
cardiomyopathy, as due to service-connected PTSD.  Service 
connection is in effect for PTSD and for hypertension due to 
aggravating by PTSD.

Service medical records, including service entrance and 
discharge examinations, are negative for cardiomyopathy or 
any heart condition.

July and August 1999 private medical records noted the 
veteran should be tested for cardiomyopathy.  Cardiac testing 
was completed and an April 2001 private record diagnosed 
cardiomyopathy.  Another April 2001 private record diagnosed 
cardiomyopathy, most likely secondary to thyroid etiology.  A 
June 2001 private record noted the veteran was on medication 
for cardiomyopathy.  

A December 2001 VA medical record diagnosed cardiomyopathy.  
April and May 2002 VA records noted a history of 
cardiomyopathy.  June and December 2002 VA records diagnosed 
cardiomyopathy.  Another December 2002 VA record diagnosed 
idiopathic cardiomyopathy.  Another December 2002 VA record 
noted a history of non-ischemic cardiomyopathy, felt to be of 
viral etiology.  It was noted that idiopathic cardiomyopathy 
was diagnosed in 1999.  The diagnosis was cardiomyopathy.  A 
September 2003 VA record assessed cardiomyopathy.

An October 2004 private medical record noted the veteran was 
seen for non-ischemic cardiomyopathy.  

A September 2005 VA examination was conducted.  The examiner 
noted the prior medical history included a 1999 diagnosis of 
non-ischemic cardiomyopathy.  Upon examination, the diagnosis 
was non-ischemic dilated cardiomyopathy.  The examiner noted 
that in the veteran's case, the cause of cardiomyopathy may 
be due to a virus or to diabetic non-ischemic cardiomyopathy.  
The examiner found that it was impossible to state without 
resort to speculation the precise cause of the 
cardiomyopathy.  The examiner opined that it was "less 
likely than not" that cardiomyopathy was caused by the 
veteran's hypertension, although not impossible.   

October and November 2005 VA records noted a medical history 
of cardiomyopathy.  An April 2006 VA record diagnosed 
cardiomyopathy.  A May 2006 VA discharge summary noted the 
veteran was hospitalized for two days in April 2006 for chest 
pain.  The diagnosis was cardiomyopathy, non-ischemic.

An October 2006 VA examination was conducted upon a review of 
the claims file.  The veteran reported that prior to service 
he had lots of energy, but that after service discharge, he 
had a low energy level.  He also reported that during leave 
in April 1973, he had a tonsillectomy after which he 
experienced shortness of breath.  He also stated that he 
experienced mild chest pain with activity within 1 to 2 years 
of service discharge.  Upon examination, the diagnosis was 
cardiomyopathy.  The examiner discussed the case with a 
cardiologist.  The examiner opined that without any medical 
documentation of the veteran's alleged inservice symptoms it 
was impossible to determine, without speculation, whether 
non-ischemic dilated cardiomyopathy had its onset during 
service or within one year of service discharge.  The 
examiner noted that PTSD or stress can be a contributing 
factor in the development of hypertension, but that stated 
that hypertension more commonly results in hypertrophic 
cardiomyopathy, rather than non-ischemic dilated 
cardiomyopathy.  The examiner opined that it was "less 
likely than not" that the veteran's hypertension or PTSD 
caused any additional increment of disability of 
cardiomyopathy, but not impossible.  

The Board finds that the evidence of record does not support 
a finding of direct service connection for cardiomyopathy.  
First, there is a current diagnosis of non-ischemic 
cardiomyopathy.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
The service medical records, however, are negative for 
cardiomyopathy or other heart problems.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Cardiomyopathy was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
evidence of record indicates that the veteran's 
cardiomyopathy was not otherwise related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability); see 
also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  The 
first evidence of record regarding cardiomyopathy was in 
1999, over 25 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran alleged shortness of breath 
due to cardiomyopathy during and after active service, the 
veteran's statements are competent evidence that he 
experienced shortness of breath, but not that the shortness 
of breath was due to cardiomyopathy.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Moreover, the October 2006 VA examiner 
opined that it was impossible to determine whether such 
symptoms were precursors to cardiomyopathy without medical 
documentation.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of such an expert).  Accordingly, 
direct service connection for cardiomyopathy is not 
warranted.

The Board also finds that the evidence of record does not 
support a finding of service connection for cardiomyopathy as 
secondary to a service-connected disorder.  There is a 
current diagnosis of cardiomyopathy and service connection is 
in effect for PTSD and hypertension, as due to aggravation by 
PTSD.  Degmetich, 104 F.3d at 1333; 38 C.F.R. § 3.310.  But 
the evidence of record does not demonstrate that the 
veteran's cardiomyopathy was either caused or aggravated by 
PTSD or hypertension.  Allen, 7 Vet. App. at 448; see also 
Madden, 125 F.3d at 1481.  The September 2005 examiner opined 
that the veteran's cardiomyopathy was likely due to a virus 
or was diabetic non-ischemic cardiomyopathy and also opined 
that it was "less likely than not" that cardiomyopathy was 
caused by the veteran's PTSD-aggravated hypertension.  
Colvin, 1 Vet. App. at 175.  The October 2006 VA examiner 
stated that PTSD or stress can be a contributing factor in 
the development of hypertension, but noted that hypertension 
more commonly results in hypertrophic cardiomyopathy, rather 
than non-ischemic dilated cardiomyopathy.  The examiner 
opined that it was "less likely than not" that the 
veteran's hypertension or PTSD caused any additional 
increment of disability of his cardiomyopathy.  Allen, 7 Vet. 
App. at 448; see also Colvin, 1 Vet. App. at 175; see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, 
service connection for cardiomyopathy as secondary to 
service-connected PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for cardiomyopathy, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


